In this case the State moves to dismiss the appeal because of a defective recognizance. Said recognizance is as follows: "This day came into open Court, P. Robert, defendant, in the above entitled cause, who, together with Frank Bonno, Joe Navarro, and J.J. Trapolino, his sureties, and acknowledge themselves *Page 134 
indebted to the State of Texas, in the penaul sum of Two Thousand ($2,000.00) Dollars, conditioned that the said P. Robert, who stands charged in this Court with the offense of violation of the Liquor Law, and who has been convicted of said offense in this Court, shall appear before this Court from day to day and from term to term of the same, and not depart without leave of this Court, in order to abide the judgment of the Court of Criminal Appeals of the State of Texas, at Austin, in this case." It will be observed that this recognizance does not state that the Appellant had been charged with, or convicted of any offense known to our law. We have no such offense eo nomine as "violation of liquor law," nor does said recognizance set out whether said charge and conviction was for a felony or a misdemeanor. Same is insufficient under our statutes and all the authorities. Articles 903 C.C.P.; Willoughby v. State, 87 Tex.Crim. Rep., 219 S.W. Rep., 468; McKey v. State, 87 Tex.Crim. Rep., 220 S.W. Rep., 549.
The motion is sustained and the appeal dismissed.
Dismissed.
                          ON REHEARING.                         April 27, 1921.